Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0066819 (Mozak et al) in view of US 2015/0206867  (LIM et al).

With respect to claim 1, LIM teaches method of operating a memory system including a memory controller and a memory device, the method comprising: checking, by the memory device, a state of a signal transmission path by using pattern data and a clock signal which have respectively passed through the signal transmission path  (semiconductor chip including read/write unit and a through-via driver or path unit transferring signals received by the first pad and transmitted to the through-via driver to the direct access pad) [Par. 0027-0028; Par. 0034-0035]; LIM fails to specifically teach providing, by the memory device, information including the check result, which indicates whether a re-training operation for the memory device is required to be performed, to the memory controller; and controlling, by the memory controller, the re-training operation for the memory device based on the information. However, Mozak teaches: receiver circuit and checking circuit that counts errors in received training signals during clock distribution timing; using sample training pattern for the periodic training identifying drift in signal relative to the data signal and control training operations; and controller or transmitting device controlling the training operations to separately tracking values that provide information on activity happening during each phase of the system clock) [Abstract; Fig. 2; Par. 0020-0024; Par. 0027-0029; Par. 0036-0038; Par. 0058-0059]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application to combine the training feature, as taught by Mozak, with the semiconductor training operations, as taught by LIM, in order to produce memory device and/or memory controller that can determine when to place the memory device in the training state or training mode to reduce performance effects of the training, as taught by Mozak [Par. 0020-0021].


With respect to claim 14, LIM teaches  memory device comprising: a memory cell area including a first metal pad; a peripheral circuit area including a second metal pad, the peripheral circuit area being vertically connected to the memory cell area by the first and second metal pads (semiconductor including a first pad configured to receive a signal external to the semiconductor apparatus, and a second pad including first and second metal layers electrically, the semiconductor apparatus include a controller chip configured to transmit a signal to a bump, and a semiconductor chip stacked over the second pad and including the bump configured to receive a signal from the controller chip [Fig. 2A and 2B; Par. 0022-0023; Par. 0009-0012]; and a path state check circuit configured to check states of a data transmission path and a clock transmission path, which include paths between the first metal pad and the second metal pad, the path state check circuit being included in the peripheral circuit area (the semiconductor chip including read/write unit and a through-via driver or path unit transferring signals received by the first pad and transmitted to the through-via driver to the direct access pad) [Par. 0027-0028; Par. 0034-0035]. LIM fails to specifically teach the path state check circuit includes: a sampling circuit configured to perform a sampling operation by using pattern data that has passed through the data transmission path and a clock signal that has passed through the clock transmission path, and generate sample data, and a management circuit configured to compare the sample data with the pattern data before passing through the data transmission path, and configured to manage check result information indicating whether a re-training operation for the memory device is required to be performed, based on a result of the comparison. However, Mozak teaches: receiver circuit and checking circuit that counts errors in received training signals during clock distribution timing; using sample training pattern for the periodic training identifying drift in signal relative to the data signal and control training operations; and controller or transmitting device controlling the training operations to separately tracking values that provide information on activity happening during each phase of the system clock) [Abstract; Fig. 2; Par. 0020-0024; Par. 0027-0029; Par. 0036-0038; Par. 0058-0059]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application to combine the training feature, as taught by Mozak, with the semiconductor training operations, as taught by LIM, in order to produce memory device and/or memory controller that can determine when to place the memory device in the training state or training mode to reduce performance effects of the training, as taught by Mozak [Par. 0020-0021].

With respect to claim 2, Mozak and LIM, combined teach the semiconductor device, comprising: requesting, by the memory controller, the information from the memory device, wherein the memory device performs the providing of the information in response to the requesting (training state featuring checking for matches using the desired training pattern, thereby awaiting an appropriate time for the DRAM to enter the training state where the memory controller issues normal write command) [Mozak’s Par. 0058-0060; Par. 0063-0066].

With respect to claims 3 and 16, Mozak and LIM, combined teach the semiconductor device, comprising: providing, by the memory controller, a command for controlling an operation of checking the state of the signal transmission path to the memory device, wherein the memory device performs the checking of the state of the signal transmission path and the providing of the information in response to the command (memory controller to adjust by comparing periodic training with sampling data; periodically track changes in the timing associated with a sampling values being track values that provide information on the data signal during each phase of the system clock; the training state featuring checking for matches using the desired training pattern, thereby awaiting an appropriate time for the DRAM to enter the training state where the memory controller issues normal write command) [Mozak’s Par. 0024; Par. 0027-0029; Par. 0058-0060; Par. 0063-0066].

With respect to claim 4, Mozak and LIM, combined teach the semiconductor device, wherein the command is transmitted through a signal line different from a signal line through which a memory operation command is transmitted from among signal lines between the memory controller and the memory device (training state featuring checking for matches using the desired training pattern, thereby awaiting an appropriate time for the DRAM to enter the training state where the memory controller issues normal write command) [Mozak’s Par. 0058-0060; Par. 0063-0066].

With respect to claim 5, Mozak and LIM, combined teach the semiconductor device, wherein at least one of the pattern data and the clock signal is provided from the memory controller to the memory device (controller or transmitting device controlling the training operations to separately tracking values that provide information on activity happening during each phase of the system clock) [Abstract; Par. 0027-0028; Par. 0034-0036].

With respect to claim 7, Mozak and LIM, combined teach the semiconductor device wherein the checking of the state of the signal transmission path further comprises: storing, by the memory device, the information in a status register of the memory device (periodically track changes in the timing associated with a sampling values being track values that provide information on the data signal during each phase of the system clock) [Mozak’s Par. 0024; Par. 0027-0029].

With respect to claims 8 and 15, Mozak and LIM, combined teach the semiconductor device comprising: providing, by the memory controller, a status read signal to the memory device, wherein the memory device performs the providing of the information in response to the status read signal (periodic training performed with a sufficient number of training signal samples to allow detection during each phase of the system clock) [Mozak’s Par. 0024; Par. 0043-0045].

With respect to claim 10, Mozak and LIM, combined teach the semiconductor device comprising: providing, by the memory controller, a write command to the memory device; and performing, by the memory device, a write operation in response to the write command based on the information (semiconductor apparatus including a write unit to transmit data to a through-via, and a read unit configured to receive data transmitted to the direct access pad and buffer to buffer a signal inputted through the pad ) [LIM’s Par. 0012; Par. 0032].

With respect to claim 11, Mozak and LIM, combined teach the semiconductor device comprising: providing, by the memory controller, a write command and data to the memory device; writing, by the memory device, the data to a page buffer circuit of the memory device; and writing the data stored in the page buffer circuit to a memory cell array of the memory device when the memory device receives a confirmation command from the memory controller (semiconductor apparatus including a write unit to transmit data to a through-via, and a read unit configured to receive data transmitted to the direct access pad and buffer to buffer a signal inputted through the pad ) [LIM’s Par. 0012; Par. 0032].

With respect to claim 12, Mozak and LIM, combined teach the semiconductor device, wherein the writing of the data to the memory cell array comprises: writing, by the memory device, the data to the memory cell array when the information indicates that the re-training operation is not required to be performed (determining performance based on parameters to adjust the pattern  in response to the number of errors detected or based on the number of errors detected, the control logic may determine not to adjust any parameters for a particular training sequence) [Mozak’s Par. 0046].

With respect to claims 13 and 17, Mozak and LIM, combined teach the semiconductor device, further comprising: providing, by the memory controller, the confirmation command to the memory device when the information indicates that the re-training operation is not required to be performed (determining performance based on parameters to adjust the pattern  in response to the number of errors detected or based on the number of errors detected, the control logic may determine not to adjust any parameters for a particular training sequence) [Mozak’s Par. 0046].

With respect to claim 20, Mozak and LIM, combined teach the semiconductor device, wherein the management circuit is configured to set the check result information to have a value, which indicates that the re-training operation is required to be performed, in response to at least one of the first comparison result and the second comparison result being a fail data indicating a mismatch( determining performance based on parameters to adjust the pattern  in response to the number of errors detected or based on the number of errors detected, the control logic may determine not to adjust any parameters for a particular training sequence) [Mozak’s Par. 0046].

Allowable Subject Matter
Claims 6, 9, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190354431 (LEE et al) teaching storage device includes a nonvolatile memory device performing a retraining operation on signal transmission timings when errors include the timing errors.
US 20190095275 (Dusija et al) describing technologies and techniques for detecting errors in a non-volatile memory (NVM) device prior to performing re-training/recalibration, a processing device in a NVM controller detecting a cyclic redundancy check (CRC) condition for detecting error in the NVM device, and a re-training condition that is based on the CRC condition.
US 2018/0130739  (Miura et al) teaching apparatus comprising: a pad formation area including a plurality of pads disposed at an edge of the apparatus; a peripheral circuit area including a plurality of circuit blocks coupled to a memory cell array, each circuit block of the plurality of circuit blocks comprising a via disposed at a side opposite to the pad formation area with respect to each circuit block.
US 8,009,485 (BAE) teaching semiconductor memory device comprising: a training driver configured to transmit one of data input from a first data line and a predetermined training data pattern to a second data line in response to a training control signal which is produced by decoding a read training command; and the second data line configured to transmit an output of the training driver, wherein the training driver transmits the predetermined training data pattern to the second data line during an activation period of the training control signal.
Ashok K. Sharma, "Static Random Access Memory Technologies," in Advanced Semiconductor Memories: Architectures, Designs, and Applications , IEEE, 2003, pp.19-127, ch2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136